EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-179992, filed on 2016/09/14.

Response to Arguments

3.	Applicant’s arguments, see P. 6-9, filed 02/22/2022, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

4.	Claims 1-3, 5-6, and 8-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Honda et al. (US PGPub./Pat. 20110175845) teach a sensor apparatus includes: a display cover including an operation area that is pressed by an operator and a circumferential area located on the circumference of the operation area; a frame including an opening covered by the operation area and a fixing portion that fixes the circumferential area; a touch panel that is supported by the display cover to be positioned at the opening and detects a position at which the operator comes into contact with the operation area; and a pressure-sensitive sensor that is provided between the display cover and the frame, includes a first electrode and a second electrode opposed to the first electrode, and detects a pressing force with respect to the operation area based on a change of a capacitance between the first electrode and the second electrode that corresponds to a deflection amount of the display cover.

Andersen et al. (US PGPub./Pat. 20170192506) teach handheld controllers are disclosed herein. In one embodiment, the controller includes a main body and a sensor assembly at least partially disposed in the main body. The sensor assembly can include a control surface (e.g., a button) configured to receive at least a portion of a user's finger. A sensor portion can be disposed between the control surface and a rear member. The sensor portion can comprise a foam layer, a backing layer and a sensor layer between the foam layer and the backing layer. The foam layer can be compressed 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a switch device including 

“…an exterior body, wherein the exterior body has an inner face; a pressure-sensitive sensor
… a support supporting the pressure-sensitive sensor such that the inner face of the exterior body is opposed to the pressure-sensitive sensor, wherein a protrusion on the inner face engages a recess in the support when the exterior body is pressed.” (Claim 1; Claims 19-20 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628